Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “44”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12, respectively, the limitations of “the mounting block enables movement” fails to clearly define enables movement of what, thus renders the claim indefinite for failing to clearly define the metes and bounds of the claimed invention.
Regarding claim 9, each of the phrases “such as” and "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over USP 3389424 to Fellwock in view of US 2007/0176527 to Sabelhaus et al (hereinafter Sabelhaus).
Fellwock discloses an appliance device comprising: a frame, panels secured to the frame defining a housing unit; a treatment device inside the housing unit, the housing unit including an opening for receiving a door 14 and a door hinge system secured with the frame, the door hinge system comprising (such as shown in Fig. 1A): 9Attorney Docket No. SUB-13501-US-NP a first hinge 19 and a second hinge 18; the first hinge 19 including a base portion and a door receiving portion, the base portion including at least one elongated slot (such as shown in shim member 19h) for receiving a fastener, the at least one elongated slot enabling positioning of the door receiving portion; the second hinge 18 including a mounting block 18f and a door plate 18, the door plate 18 has a door receiving portion including at least one elongated slot 18c for enabling positioning of the door receiving portion, the door plate is secured via at least one fastener 18d to the mounting block 18f; wherein the first hinge 19 is positioned with respect to the second hinge 18 so that the elongated slots are positioned with respect to one another to enable a first and second adjustment direction of the door; wherein the door receiving portion includes a bearing 18b to receive a door shaft; wherein the door plate includes a channel 18c running parallel with at least one slot; wherein the mounting block 18f includes a tongue 18d engaging the channel 18c for enabling movement of the door plate with respect to the mounting block.  
The differences being that Fellwock fails to clearly disclose the limitations in (i) Claims 1 and 9 of the mounting block 18f is movable in a direction substantially perpendicular to the door plate for positioning the door; (ii) Claims 4-5, and 12-13; (iii) Claim 17.
	However, Sabelhaus discloses an appliance device comprising: a frame, panels secured to the frame defining a housing unit; the housing unit including an opening for receiving a door and a door hinge system secured with the frame, the door hinge system comprising: a mounting block 40 and a door plate 44, wherein the mounting block 40 is movable in a direction substantially perpendicular to the door plate for positioning the door (such as shown in Fig. 2); wherein the mounting block enables movement in a direction substantially transverse to the first and second movement directions to enable side to side adjustment of the door; wherein the frame includes a channel 46 for receiving the mounting block 40, the channel is sized to enable movement of the mounting block along the frame channel.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sabelhaus, to modify Fellwock to include the limitations in (i) Claims 1 and 9 of the mounting block 18f is movable in a direction substantially perpendicular to the door plate for positioning the door; (ii) Claims 4-5, and 12-13 of wherein the mounting block enables movement in a direction substantially transverse to the first and second movement directions; wherein the transverse movement enables side to side adjustment of the door; (iii) Claim 17 of wherein the frame includes a channel for receiving the mounting block, the channel is sized to enable movement of the mounting block along the frame channel in order to increase the overall versatility of the hinge system.
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fellwock, as modified, as applied to claims 1 and 9 above, and further in view of USP 2975013 to Wallace.
Fellwock, as modified, discloses all the elements as discussed above except for the limitations in Claims 3 and 11.
However, Wallace discloses a refrigerator hinge comprising a base portion and a door receiving portion, the base portion including at least one elongated slot 47 for receiving a fastener 48, the at least one elongated slot 47 enabling positioning of the door receiving portion; wherein the elongated slot 47 enables adjustment of the door in the fore and aft directions.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Wallace, to modify Fellwock, as modified, to include the limitations in Claims 3 and 11 of wherein the first and second directions are fore and aft in order to increase the overall versatility of the hinge system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 23, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637